 
 
IV 
111th CONGRESS 
2d Session 
H. CON. RES. 273 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2010 
Mr. Poe of Texas (for himself and Ms. Giffords) submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the escalating level of violence on the United States-Mexico border is a serious threat to the national security of the United States. 
 
 
Whereas the violence on the United States-Mexico border has been steadily increasing over the past two years to the point that it now represents a significant threat to the national security of the United States; 
Whereas United States intelligence and law enforcement officials have been warning that the dramatic rise in violence along the southwestern border could eventually target United States citizens and spread into the United States; 
Whereas in 2009, 79 United States citizens were killed in Mexico, up from 35 in 2007; 
Whereas in Ciudad Juarez alone, 23 United States citizens were killed up from just two in 2007; 
Whereas since January 2008, nearly 5,000 homicides have been committed in Ciudad Juarez, Mexico, making it one of the most violent cities in the world; 
Whereas since the beginning of President Calderon’s declared war against the Mexican cartels in 2006, the cartels have killed over 17,000 people; 
Whereas the Mexican cartels have been rapidly expanding cocaine shipments into mainland Europe using Africa as a smuggling route, thus exposing the cartels to Al Qaeda and other terrorist organizations operating in Africa; 
Whereas the superintendent of the Tornillo school district outside El Paso, estimates that about 10 percent of his 300 students have lost a close family member in Mexico's drug war; 
Whereas, on March 13, 2010, Lesley Enriquez, a United States Consulate employee, and her husband, Arthur Redelf, a 10-year veteran of the El Paso Police Department, were killed when Mexican drug cartel members fired a number of rounds at the vehicle they were traveling in as they left a birthday party; 
Whereas, on March 13, 2010, Jorge Alberto Salcido, husband of a United States Consulate employee, was killed when cartel members shot at his car at a separate location, the attack also wounded his two young children; 
Whereas, on March 14, 2010, the Department of State issued a travel warning for northern Mexico that stated cartels were using automatic weapons and grenades and that “large firefights” were taking place in towns and cities across Mexico; 
Whereas, on March 27, 2010, Robert Krentz, a longtime Douglas, Arizona, rancher was found shot dead on his 34,000-acre ranch not far from the Mexican border; 
Whereas, on April 30, 2010, Pinal County Sheriff’s Deputy Louie Puroll was shot while on patrol in a remote stretch of desert south of Phoenix, Arizona, known as a corridor used by drug smugglers; 
Whereas it is estimated that the drug wars have cost the city of El Paso, Texas, over $1,400,000 in security and health care; 
Whereas assaults against Border Patrol agents increased from 773 incidents in 2005 to 1,073 incidents in 2009; 
Whereas the El Paso Sector Border Intelligence Center has recently issued a warning to law enforcement officers in west Texas due to the fear of retaliatory killings by a Mexican gang; and 
Whereas the El Paso Sector Border Intelligence Center has suggested agents change their routes and wear body armor while on duty: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the escalating level of violence on the United States-Mexico border is a serious threat to the national security of the United States; 
(2)the Administration, as well as State and local authorities, should take appropriate steps to deal with this growing threat; and 
(3)the Administration should deploy the National Guard to the United States-Mexico border as has been requested by a number of border State Governors and Members of Congress; and 
(4)troops that are deployed should be given very clear rules of engagement and should be armed and allowed to defend themselves if attacked. 
 
